    Case 3:19-cv-00618-SMY Document 82 Filed 12/02/20 Page 1 of 2 Page ID #521




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JAMES E. WALKER,                                         )
                                                             )
                    Plaintiff,                               )
                                                             )
    vs.                                                      )   Case No. 19-cv-00618-SMY
                                                             )
    NICK LAMB, et al.,                                       )
                                                             )
                   Defendants.                               )

                                         NOTICE AND ORDER

          This case is before the Court for case management. Upon the screening of Plaintiff’s

Second Amended Complaint pursuant to 28 U.S.C. § 1915A (Doc. 52), Defendant Dean was sent

a request for Waiver of Service of Summons. (Docs. 58, 60). Dean returned an executed Waiver

of Service of Summons and his responsive pleading was due by October 26, 2020. (Doc. 65). To

date, Dean has failed to move, answer, or otherwise plead in response to the Second Amended

Complaint. 1

          The Clerk of Court must enter default against a defendant who has failed to plead or

otherwise defend. FED.R.CIV.P. 55(a). Accordingly, the Court ORDERS as follows:

             1) The Clerk of Court is DIRECTED to ENTER DEFAULT against Michael

                  R. Dean in accordance with Federal Rule of Civil Procedure 55(a).

             2) The Clerk of Court is DIRECTED to transmit a copy of this Order and the

                  entry of default to Plaintiff and Defendant Dean.


1
  The screening order directed Defendants to “timely file an appropriate responsive pleading to the Second Amended
Complaint” and states that Defendants “shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).” (Doc. 52, p.
6). Because the Court specifically ordered Defendants to respond to the Second Amended Complaint, Defendant Dean
cannot rely on the Prison Litigation Reform Act to avoid the entry of default. 42 U.S.C. § 1997e(g)(2). See e.g.,
Vinning v. Walks, 2009 WL 839052, *1 n.2 (S.D. Ill. Mar. 31, 2009) (default against defendant was proper because
the Court exercised its authority under 42 U.S.C. § 1997e(g)(2) by directing the defendant to file a reply to plaintiff’s
complaint, and the defendant “disregarded that direct [o]rder”).
Case 3:19-cv-00618-SMY Document 82 Filed 12/02/20 Page 2 of 2 Page ID #522




     IT IS SO ORDERED.

     DATED: December 2, 2020

                                        s/ Staci M. Yandle_________
                                        STACI M. YANDLE
                                        United States District Judge




                                    2
